Title: To Alexander Hamilton from George Washington, 9 August 1798
From: Washington, George
To: Hamilton, Alexander



Private
Mount Vernon 9th. Augt. 1798.
My dear Sir,

By the same Post which brought me your favour, began in Philadelphia and ended in New York the 1st. instant, I received a letter from General Knox dated the 29th. Ulto, in answer to one I had written him on the 16th. of that month. In confidence, and as a proof of my frankness & friendship, I send both of them to you, together with my reply of this date; which, after reading be so good as to return to me.
Giving you the perusal of this correspondence, supercedes the necessity of my going into further details on the subject of relative rank; except, if the Commissions are yet to issue, and it be practicable at this time, and consistent also, I should not be indisposed (so far as my agency in the business extends, if that would satisfy General Knox) to make him the Senior of General Pinckney. But as the President is absent—and it might have been the understanding of the Senate that the latter should be first—the propriety of the change, unless it could be effected with the consent of Genl. Pinckney, might at least be questioned. Though, upon more mature reflection I do not see upon what principle he could object. I have a high opinion of General Pinckneys qualifications as an Officer, and his integrity as a Man, but under the impression I am that the Southern Hemisphere will be the grand theatre of action, I shall honestly confess that my primary object in gratifying him, is, that he may come forward with all his force.
Your opinion respecting the unfitness of a certain Gentleman for the Office he holds, accords with mine, and it is to be regretted, sorely, at this time, that these opinions are so well founded. I early discovered, after he entered upon the Duties of his Office, that his talents were unequal to great exertions, or deep resources. In truth they were not expected; for the fact is, it was a Hobson’s choice. But such is the case, and what is to be done?
I am held in the most profound ignorance of every step that has been taken since he left this place; and but for other letters which I have been obliged to have ready for this days Post, I should have written very seriously to him on several matters highly interesting to me, if I am to be called to the field; and that which you have mentioned among the rest. I am not, at this moment, made acquainted with a single step that is taken to appoint an Officer, or Recruit a man, or where the rendezvouses are. Numberless applications have been made to me, to be recommended for Commissions, and such as appeared to have merit I forwarded, but know nothing of the Result.
Let me hope that you will be able to devote a good deal of your time to the business of recruiting good men—and the choice of good Officers. It is all important. I will endeavour to impress him with the propriety of requiring your assistance in these matters; and of the necessity of making you the full allowance of Pay &ca. for these Services. By bringing you thus in contact, a thousand other matters will fall in of course. Delicacy—if matters become serious—must yield to expediency. The stake we play for, is too great to be trifled with.
Mr: Harper has been presented to my consideration before, as an Aid de Camp, but as I shall have no use for my Military family until matters are more matured, I am unwilling to be embarrassed by engagements. My Aids, as you well know, must be men of business; and ought to be Officers of experience. Many, very many young Gentlemen of the first families in the Country have offered their services; and all have received one answer, to the above effect. Indeed in the choice of my Aids a variety of considerations must combine—political, geographical &ca. as well as experience.
What is become of Walker? Colo. Heth has offered, and stands well in my estimation. No Foreigner wil be admitted as a member of my family, while I retain my present ideas; nor do I think they ought to be in any situation where they can come at secrets, & betray a trust.

Write me as often as you can, conveniently; believe me to be what I really am
Your sincere & Affecte friend

Go: Washington
Genl. Hamilton

